     Case 2:20-cv-01932-KJM-AC Document 27 Filed 01/27/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Blue Diamond Growers,                                 No. 2:20-cv-01932-KJM-AC
12                             Plaintiffs,                 ORDER
13           v.
14
     Freedom Foods PTY LTD.,
15
                               Defendants.
16
17          I.      Background

18          Specially appearing defendant Freedom Foods Pty Ltd. (“FFPL”) seeks to file under seal

19   certain portions of its Memorandum of Points and Authorities in Support of its Motion to Dismiss

20   or, in the Alternative, Stay, ECF No. 13, and Exhibits A, B, C, D and E to the Paris Declaration

21   filed in support thereof. In tandem with this request, FFPL filed its Motion with portions of its

22   Memorandum already redacted, and provided the exhibits it wishes to seal only in camera. This

23   is contrary to proper procedure as redactions other than those provided for by the local rules or

24   federal law are not “permitted unless the [c]ourt has authorized the redaction.” E.D. Cal. R. 140;

25   E.D. Cal. R. 141 (a) (“[d]ocuments may be sealed only by written order of the Court, upon the

26   showing required by applicable law”).

27          The court finds there are compelling reasons to redact some of the information covered by

28   defendant’s request, and that the compelling reasons outweigh the public’s interest in disclosure

                                                     1
      Case 2:20-cv-01932-KJM-AC Document 27 Filed 01/27/21 Page 2 of 4


 1   of this subset of the information covered by FFPL’s request. Accordingly, FFPL’s Request to

 2   Seal Documents is granted in part and denied in part, as explained below. To the extent

 3   defendant’s filings exceed what the court is granting, those filings are stricken and defendant is

 4   ordered to refile the documents as ordered below.

 5           II.    Legal Standard

 6           “[T]he courts of this country recognize a general right to inspect and copy public records

 7   and documents, including judicial records and documents.” Nixon v. Warner Communications,

 8   435 U.S. 589, 597 (1978). While “the right to inspect and copy judicial records is not absolute,”

 9   access in civil cases is properly denied for clearly justifiable reasons: to protect against
10   “gratif[ication of] private spite or promot[ion of] public scandal,” or to preclude court dockets

11   from becoming “reservoirs of libelous statements,” or “sources of business information that might

12   harm a litigant's competitive standing.” Id. at 598 (internal quotation marks omitted) (citations

13   omitted). As the Ninth Circuit instructs, a “strong presumption in favor of access” to the record

14   governs in a court of law unless the case or a part of it qualifies for one of the relatively few

15   exceptions “traditionally kept secret,” with secrecy allowed for good reasons. Foltz v. State Farm

16   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).

17           When a party moves to seal a record, the court looks to the underlying motion and

18   determines whether it is “more than tangentially related to the merits of a case.” Ctr. for Auto

19   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016.), cert. denied sub nom. FCA
20   U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016). If the motion is more than tangentially

21   related to the merits of the case, a party seeking to seal the record must satisfy the “stringent”

22   compelling reasons standard. Id. at 1096. Applying this standard, “a court may seal records only

23   when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling, without relying

24   on hypothesis or conjecture,” and finds this reason outweighs the public's interest and the

25   presumption of public access. Id. at 1096-97 (quoting Kamakana v. City and County of Honolulu,

26   447 F.3d 1172, 1179 (9th Cir. 2006)). The compelling-reasons standard applies even if the

27   contents of the motion or its attachments have previously been filed under seal or are covered by

28   /////

                                                       2
      Case 2:20-cv-01932-KJM-AC Document 27 Filed 01/27/21 Page 3 of 4


 1   a generalized protective order, including a discovery phase protective order. See Foltz, 331 F.3d

 2   at 1136.

 3          III.       Discussion

 4          The court finds FFPL has not provided compelling reason for sealing all 70 pages FFPL

 5   puts forward in its motion, given that many of the pages do not contain any confidential

 6   information. For example, in its complaint which is on the public docket Blue Diamond identifies

 7   portions of the License Agreement and First Amendment, particularly the provisions regarding

 8   exclusivity. Compl. ¶¶ 8–9, 16–18, 29–36, ECF No. 1. Defendant did not object to this public

 9   filing, and thus the information is no longer confidential. At the same time, the court finds

10   limited portions of the documents, including details about business operations and agreements,

11   could harm both litigants’ “competitive standing.” See Ctr. For Auto Safety, 809 F.3d at 1097

12   (identifying “sources of business information that might harm a litigant's competitive standing” as

13   compelling reason to seal (quoting Nixon, 435 U.S. at 598-99); Selling Source, LLC v. Red River

14   Ventures, LLC, No. 2:09-01491, 2011 WL 1630338, at *6 (D.Nev. Apr. 29, 2011) (redacting

15   information that would reveal trade secrets, business operations and licensing practices of the

16   parties). Taking account of what defendant legitimately claims as confidential, the following

17   documents may be filed with redactions as follows:

18                    FFPL’s Memorandum of Points and Authorities may be redacted at page 17 note 7

19                     to prevent disclosure of the confidential pricing terms in Section 4 of the License
20                     Agreement.

21                    Exhibits A, a version of the Licensing Agreement between the parties may be filed

22                     with the following sections redacted:

23                        o Section 2, discussing the term and renewal of the License Agreement,

24                        o Section 3(d), discussing the marketing plan under the License Agreement;

25                        o Section 3(e), discussing the promotional plan under the License

26                            Agreement; and

27                        o Section 4, discussing pricing terms under the License Agreement.

28   ////

                                                        3
     Case 2:20-cv-01932-KJM-AC Document 27 Filed 01/27/21 Page 4 of 4


 1                 Exhibit B, a version of the first amendment of the License Agreement may be filed

 2                  with section 2(a)(iii), discussing the amount of rebates, redacted.

 3                 Exhibit E, a version of the Concise Statement may be submitted with the following

 4                  sections redacted:

 5                       o Paragraph 6(a), discussing Section 2 of the License Agreement;

 6                       o Paragraph 6(c), discussing Section 3(d) of the License Agreement;

 7                       o Paragraph 6(d), discussing Section 4 of the License Agreement; and

 8                       o Paragraph 7, discussing the amount of sales of Blue Diamond products and

 9                          ingredients as well as Freedom’s payment.
10   To the extent a redacted document is filed on the public docket, an unredacted companion copy

11   shall be filed under seal at the same docket number to preserve the record. FFPL’s request is

12   otherwise denied.

13          FFPL’s memorandum at ECF No. 13 is stricken as improperly filed. FFPL may refile the

14   memorandum with only the limited redaction approved by this order, with the accompanying

15   exhibits redacted as also approved. To the extent FFPL instead chooses to withdraw certain

16   documents or portions thereof, it may do so, filing a fully unredacted motion on the public docket.

17   See Local Rule 141(e).

18          This order resolves ECF No. 12.

19          IT IS SO ORDERED.
20   DATED: January 26, 2021.




                                                     4
